EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida on 4/12/2021. Please note that this corrected notice of allowability supersedes the prior notice of allowance. Withdrawn claims 22, 23, 25 and 27 have been rejoined. See below: 

Election/Restrictions
Claim 1 is allowable. Claims 22, 23, 25 and 27 previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II and III, as set forth in the Office action mailed on 6/11/2019, is hereby withdrawn and claims 22, 23 25 and 27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Allowable Subject Matter
Claims 1-3, 5-7, 11-14, 17-18, 20-21, 22, 23, 25 and 27 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1. Takashima et al. discloses a heat insulating sheet (see e.g. heat insulator in Fig 2, 4&6, and Par. 28, Par. 30, Par. 108) comprising: 
a first sheet having a main surface (see e.g. the upper external packaging member 22 in Fig 4, 6B corresponds to the first sheet. The sheet 22 is not particularly limited, but it is preferred to have a barrier property such as comprising polyethylene film in Par. 90): 
a first heat insulator disposed on the main surface of the first sheet, the first heat insulator including a first silica gel (see e.g.  Core member in Takashima et al. corresponds to the claimed heat insulator, wherein the core can contain various fiber in a sheet form in Par. 105, Par. 82-83. The core can comprise multiple components including a PET layer in Fig 7, Par. 200-201. The core also preferably comprises silica gel in Par. 91-93 to further improve the heat insulating property, wherein the core member is preferably dried in Par. 118. The silica gel may be contained in polyester nonwoven fabric such as polyethylene terephthalate nonwoven fabric in Par. 95 or polyethylene terephthalate fiber for the core member in Par. 96); 

a second sheet disposed on the main surface of the first sheet to cover the first heat insulator and the second heat insulator(see e.g. the lower external packaging member 22 in Fig 4, 6B corresponds to the second sheet. The sheet 22 is not particularly limited, but it is preferred to have a barrier property such as comprising polyethylene film in Par. 90);
a third heat insulator disposed on the main surface of the first sheet apart from the first heat insulator and the second heat insulator, the third heat insulator including a third silica gel (see e.g. 4 pockets wherein each pocket has silica gel insulation in Fig 6); and
a fourth heat insulator disposed on the main surface of the first sheet apart from the first heat insulator, the second heat insulator, and the third heat insulator, the fourth heat insulator including a fourth silica gel(see e.g. 4 pockets wherein each pocket has silica gel insulation in Fig 6),
wherein the second sheet is disposed on the main surface of the first sheet to cover the first heat insulator, the second heat insulator, the third heat insulator, and the fourth heat insulator(see e.g. 22 covers all the insulator pocket in Fig 6).
wherein a first region of the heat insulating sheet provided between the first heat insulator and the second heat insulator, wherein a second region of the heat insulating sheet provided between the third heat insulator and the fourth heat insulator, wherein a third region of the heat insulating sheet provided between the first heat insulator and the third heat insulator, wherein a fourth region of the heat insulating sheet provided between the second heat insulator and the fourth heat insulator(see e.g. first, second, third, and fourth region corresponds to bending groove region 23E that are located in between gel insulations pockets in Fig 6),

wherein no hole passing through the first sheet and the second sheet is provided in a region which is located between the first region and the second region and between the third region and the fourth region(see e.g. no holes is required in Fig 6).
Takashima et al. discloses notched area can be included in the thermal insulation structure wherein multiple core members are placed. Takashima et al. discloses the external packaging member are still heat sealed to each other by heat sealing along the peripheral of each core member (see e.g. Par. 111, Fig 4, Fig 6). Takashima does not provide any legitimate reason for a person skilled in the art to be motivated to add slits in the sealed regions 23E of Fig. 6.
The through-hole area 3F and the notched area 13F are provided to allow a wire or device to penetrate them (see paragraph [0106]). Accordingly, the through-hole area 3F has a relatively large size such as 70 mm x 70 mm (see paragraph [0195]), and the notched area 13F also has a relatively large size such as 60 mm x 60 mm (see paragraph [0198]). The through-hole area 3F requires a sealed region 3E having 15 mm width around the area (see paragraph [0195]). The notched area requires a sealed region having 20 mm width around the area (see paragraph [0198]).
The sheet shown in Fig. 6 of Takashima is used by bending (see paragraph [0104]) and specifically, paragraph [0201] describes, “[t]he four core members are placed at positions separated by a gap of 20 mm from each other in such a manner that the four core members occupy an area of 200 mm x 200 mm” (emphasis added). A person skilled in the art would not have been motivated to Takashima to have the through-hole area 3F (see Fig. 2) or the noticed area 13F (see Fig. 4) in the sealed regions 23 of Fig. 6.

Takashima et al. does not explicitly disclose using xerogel as insulation. 
Takashima et al. does not disclose wherein the first heat insulator has a rectangular shape when viewed in a direction perpendicular to the main surface of the first sheet, wherein the second heat insulator has a rectangular shape when viewed in the direction perpendicular to the main surface of the first sheet, wherein the third heat insulator has a rectangular shape when viewed in the direction perpendicular to the main surface of the first sheet, wherein the fourth heat insulator has a rectangular shape when viewed in the direction perpendicular to the main surface of the first sheet.
Takashima et al. does not disclose the first region, second region, third region, fourth region between sides of rectangular shapes of the insulators viewing in a direction perpendicular to the main surface has an extensible rate larger than an extensible rate of each of the first, second, third, or forth heat insulator and the second heat insulator
Takashima et al. does not disclose wherein a first slit, a second slit, a third slit, and a fourth slit which pass through the first sheet and the second sheet are provided in the first region, the second region, the third region, and the fourth region, respectively, an entirety of the first slit, an entirety of the second slit, an entirety of the third slit, and an entirety of the fourth slit being disposed within the first region, the second region, the third region, and the fourth region, respectively
Basselievre, and Kumamoto, individually or in combination, do not cure the deficiencies of Takashima et al. regarding independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783